    Case 2:20-cv-00015-LGW-BWC Document 22 Filed 08/13/20 Page 1 of 5


                                                                                      FILED



             In the United States District Court
                                                                           John E. Triplett, Acting Clerk
                                                                            United States District Court

                                                                        By casbell at 2:09 pm, Aug 13, 2020


             for the Southern District of Georgia
                     Brunswick Division
CHARLES ALLEN FREEMAN, JR.

     Plaintiff,

     v.                                        No. 2:20-CV-0015

BAY EQUITY LLC; CENLAR FSB;
VENDOR RESOURCE MANAGEMENT,
INC. MANAGER FOR SECRETARY OF
VETERANS AFFAIRS; MCCALLA
RAYMER LEIBERT PIERCE, LLC;
DOES 1 THROUGH 5

     Defendant.

                                  ORDER

     Before the Court is Plaintiff Charles Freeman’s Motion for

Temporary Restraining Order (“TRO”), dkt. no. 2, Defendants Bay

Equity LLC and Cenlar FSB’s Motion to Dismiss, dkt. no. 15, and

Defendants Vender Resource Management and McCalla Raymer Leibert

Pierce, LLC’s Motion to Dismiss, dkt. no. 12. On August 11, 2020,

the Court held a hearing on the motions above. The Court DENIES

Plaintiff’s Motion for TRO, dkt. no. 2, DENIES AS MOOT Defendants’

respective    Motions   to   Dismiss,   dkt.   nos.   12,   15,   and      gives

Plaintiff LEAVE TO AMEND his Complaint, dkt. no. 1, within ten

(10) days of the date of this Order.
    Case 2:20-cv-00015-LGW-BWC Document 22 Filed 08/13/20 Page 2 of 5



     This case arises out of the foreclosure of Plaintiff’s home,

located at 127 Brookwater Drive, Brunswick, Georgia 31523. Dkt.

No. 1 ¶ 1. In addition to asserting various claims against the

respective   Defendants,   Plaintiff   also   sought   a   TRO   “staying”

eviction and post-sale State Court proceedings “pending final

disputation” of the instant case. See Dkt. No. 2 ¶ 21. Defendants

moved for dismissal and urge the Court to deny Plaintiff’s Motion

for TRO. Dkt Nos. 12, 13, 15, 17.

     For the Court to grant the extraordinary relief of a TRO (and

preliminary injunction), a movant must establish four essential

elements: (1) a likelihood of success on the merits of the overall

case; (2) irreparable injury; (3) the threatened injury outweighs

the harm the (TRO or) preliminary injunction would cause the other

litigants; and (4) the (TRO or) preliminary injunction would not

be averse to the public interest. See Chavez v. Fla. SP Warden,

742 F.3d 1267, 1271 (11th Cir. 2014).

     Here, the Court denied Plaintiff’s request for a TRO and

preliminary injunction, in part, because Plaintiff has not shown

a likelihood of success on the merits. Indeed, the Court could not

even reach the merits of Plaintiff’s underlying claims because his

Complaint is a shotgun pleading. Shotgun pleadings violate Federal

Rule of Civil Procedure 8(a)(2) “by failing to one degree or

another to give the defendants adequate notice of claims against

them and the ground upon which each claim rests.” Vibe Micro, Inc.


                                   2
     Case 2:20-cv-00015-LGW-BWC Document 22 Filed 08/13/20 Page 3 of 5



v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir. 2018) (punctuation

and citations omitted).

      Plaintiff’s Complaint is a quintessential shotgun pleading

for two reasons that typically require dismissal when combined.

First, it “contains several counts, each one incorporating by

reference    the   allegations      of   its   predecessors,   leading    to   a

situation where most of the counts (i.e. all but the first) contain

irrelevant factual allegations and legal conclusions.” Strategic

Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293,

1295 (11th Cir. 2002). Second, Plaintiff names nine defendants

(including Does 1 through 5) and charges all nine in every Count

of   the   Complaint.    Such   a   pleading    precludes   the   Court    from

determining with any level of certainty which Defendants engaged

in the conduct necessarily giving rise to this suit by “making no

distinction among the [nine] defendants charged, though geographic

and temporal realities make plain that all of the defendants could

not have participated in every act complained of." Maqluta v.

Samples, 256 F.3d 1282, 1284 (11th Cir. 2001). 1




1 To be clear, incorporating prior allegations by reference into each count is
not fatal to this Complaint; however, defining the term “Defendants” as all
named parties unless otherwise specified, see dkt. no. 1 ¶ 1, and then later
using the defined term interchangeably with both singular and multiple
defendants throughout the pleading, see, e.g., ¶¶ 121-33 (Fourth Claim for
Relief: Conversion), does, indeed, deprive the Defendants of “adequate notice
of the claims against them and the ground upon which each claim rests." Weiland
v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015). Thus,
dismissal would be warranted on shotgun pleading grounds.


                                         3
       Case 2:20-cv-00015-LGW-BWC Document 22 Filed 08/13/20 Page 4 of 5



        Here, the Plaintiff is proceeding pro se. As such, Plaintiff

will be given a chance to re-plead his claims by filing an amended

complaint that resolves the issues outlined above, along with those

outlined by the Court at the conclusion of the hearing. Arrington

v. Green, 757 F. App'x 796, 797 (11th Cir. 2018) (citing Vibe

Micro, Inc., 878 F.3d at 1296). At the hearing on the motions, the

Court     specifically      advised     the   Plaintiff    that   the   original

complaint violates proper pleading rules. The Court also advised

the Plaintiff that Defendants, in their motions to dismiss, raised

numerous other pleading deficiencies plaguing Plaintiff’s original

complaint. Plaintiff is again advised that unless all such issues

are cured in an Amended Complaint, the case may be dismissed with

prejudice.

                                   CONCLUSION

        For the reasons stated above, Plaintiff’s Motion for a TRO,

dkt. no. 2, is DENIED. Defendants’ respective Motions to Dismiss,

dkt. nos. 12, 15, are also DENIED at this time. Plaintiff shall

have leave to AMEND the Complaint, dkt. no. 1, within TEN (10)

DAYS    from   the   date   of   this    Order.   Should   Plaintiff    fail   to

adequately amend the Complaint within ten (10) days of this ORDER

his case may be dismissed with prejudice. Defendants may refile

any defensive pleadings in response to any Amended Complaint within

TEN (10) DAYS of the filing of any such Amended Complaint.




                                          4
Case 2:20-cv-00015-LGW-BWC Document 22 Filed 08/13/20 Page 5 of 5



 SO ORDERED, this 13th day of August, 2020.




                                                            ___
                                   HON. LISA GODBEY WOOD, JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA




                               5
